Citation Nr: 1515813	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection.  

Notably, the Veteran first sought service connection for a right knee disability in March 2010, and the RO denied this claim in June 2010.  In November 2010, the Veteran sent the RO additional medical evidence and asked it to review his claim again, resulting in the January 2011 rating decision.  As the Veteran introduced new evidence within a year of the June 2010 rating decision, that decision was never final, and new and material evidence is not required to reopen his claim.  

The issues of entitlement to service connection for bilateral hearing loss and for tinnitus have been raised by the record in a June 2013 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

There is no competent evidence that the Veteran's current right knee disability is causally related to his in-service right knee injury.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard April 2010 letter satisfied the duty to notify provisions, as it informed the Veteran of his and VA's respective duties for obtaining and submitting evidence, and it informed the Veteran of how claims for service connection are substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran did not submit any private treatment records, nor has he provided VA with releases to obtain any such evidence on his behalf.  The Veteran has also never stated that he is in receipt of or has applied for disability benefits from the Social Security Administration.  

The Veteran was provided a VA medical examination in June 2010 and May 2013.  While both examinations are adequate, the opinion from the June 2010 examination is inadequate and will not be considered in this decision.  The opinion from the May 2013 examination, however, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

Accordingly, VA's duty to assist has been met.



II.  Entitlement to Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran currently suffers from a right knee disability.  A June 2010 VA examination diagnosed the Veteran as suffering from a right knee strain.  A May 2013 VA examination found that the Veteran suffers from osteoarthritis in his right knee.  VA treatment records similarly reflect a diagnosis of arthritis.  The current disability criterion is met.  

A review of the Veteran's service treatment records also shows that he injured his right knee during his active service.  A June 1959 record shows that the Veteran injured his right knee when he fell against a metal bed.  He had difficulty walking and with weightbearing; his knee swelled and was tender.  He was diagnosed as suffering from a right knee sprain.  The Veteran was hospitalized for 37 days, and he was released on August 3, 1959.  Following this hospitalization, the Veteran was put on temporarily restricted duty.  

An August 20, 1959 follow-up record notes that the Veteran reported "no difficulty with his knee."  On examination, the Veteran had full range of motion in his knee with no tenderness, instability, or effusion.  The examining physician reported that the Veteran had a "very good knee" and that he could return to full duty.  The Veteran's July 1961 separation examination did not find that he suffered from any particular right knee disability.  On his July 1961 report of medical history at separation, the Veteran denied suffering from arthritis, a bone or joint deformity, or from a trick or locked knee.  

Given the evidence that the Veteran injured his right knee during service, the in-service incurrence criterion is met.  

The only remaining question is whether the Veteran's current disability is related to his in-service injury.  The only competent evidence is against the Veteran's claim.  

The examiner from the May 2013 VA examination concluded that it is less likely than not that the Veteran's right knee arthritis was incurred in or caused by his in-service right knee injury.  She noted that, despite the evidence of the Veteran's in-service injury, his right knee was improved with treatment, and by August 1959, the Veteran reported no problems with his knee and had a normal examination.  She also noted that the Veteran's separation examination was normal, and that the Veteran reported no right knee difficulties at separation.  She further noted that a 2011 MRI of the Veteran's knee showed "only degenerative changes and not an internal derangement that could possibly have caused symptoms or led to the development of osteoarthritis."  The examiner cited to medical literature in support of this opinion.  Finally, the examiner noted that the Veteran's knee osteoarthritis has been mild to moderate and is "consistent with aging."  For all these reasons, she concluded that it is less likely than not that the Veteran's current right knee disability is related to his in-service injury.  

There is no other competent evidence regarding a relationship between the Veteran's current disability and his active service.  Though the Veteran has sought VA treatment for his right knee, none of his VA providers has opined as to the etiology of his current disability.  Also, though the Veteran and his wife contend that his current disability is related to his in-service injury, their contentions are not considered competent evidence.  Though both are competent to discuss the onset and symptoms of his knee disability, resolving the etiology of arthritis requires specialized medical knowledge or training and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1376-77.  Their statements alone therefor cannot support the nexus requirement.  

In letters to the RO, both the Veteran and his wife stated that the Veteran suffered from right knee problems since the time of his in-service injury and thereafter.  At times they also reference the Veteran's parachute jumps.  Their arguments amount to a contention of a continuity of symptomatology.  

Continuity of symptomatology is an alternative method of establishing incurrence or aggravation and a nexus to service.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Arthritis is one of the chronic conditions listed in 38 C.F.R. § 3.309(a), and is therefore able to be service-connected via a continuity of symptomatology analysis.  That said, service connection is not warranted on this basis, as there is no evidence of a post-service continuity of symptomatology.  Though the Veteran and his wife contend that the Veteran suffered from right knee pain and problems continuously since his in-service injury or paratrooper activities, the Veteran's in-service statements belie these contentions.  Again, at his August 20, 1959 examination, the Veteran reported "no difficulty with his knee," and the examining physician reported that the Veteran had a "very good knee" and that he could return to full duty.  The Veteran also denied suffering from right knee problems at his July 1961 report of medical history at separation, and his July 1961 medical examination at separation similarly found no current disability.  The Board grants a much greater probative value to the contemporaneous reports of the Veteran from the time of his active service than it does to recollections made some 50 years after the fact.  

The earliest evidence of the Veteran's complaints of right knee problems come from VA records of October 2007, 48 years after his in-service injury or events and 46 years after his separation from service.  The VA examiner attributed the Veteran's osteoarthritis to aging.  Absent any supporting documentation or corroborating medical evidence, the Veteran and his wife's contentions are outweighed by the evidence of record.  Service connection on a continuity of symptomatology basis is not warranted.  

The preponderance of the evidence is against the claim for service connection for a right knee disability; there is no doubt to be resolved; and service connection for a right knee disability is not warranted.


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


